Citation Nr: 0938925	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis in the 
left knee and left leg, to include as secondary  to the 
Veteran's service-connected residual scars, shrapnel wounds 
to the left leg, and if so, whether service connection should 
be granted. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD (claimed as anxiety and 
depression).  

3.  Entitlement to a disability rating in excess of 
10 percent for residual scars, shrapnel wounds to the left 
leg.  

4.  Entitlement to service connection for a back condition, 
to include as secondary to the Veteran's service-connected 
residual scars, shrapnel wounds to the left leg. 

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that: denied the claim for an increased rating for 
the residual scars, shrapnel wounds of the left leg; denied 
service connection for PTSD, a back condition, and an 
acquired psychiatric disorder other than PTSD (claimed as 
anxiety and depression); and denied the claim to reopen a 
claim for service connection for arthritis in the left knee 
and left leg, to include as secondary  to the Veteran's 
service-connected residual scars, shrapnel wounds to the left 
leg.

In March 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In July 2007, the Veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) in which he indicated that he 
wished to appeal that portion of the March 2006 rating 
decision that denied service connection for hepatitis A, B, 
and C and for a lung condition due to Agent Orange exposure.  
There is a September 2007 Deferred Rating in the claims 
folder indicating that those claims should be developed as a 
claim to reopen a claim for service connection.  The claims 
folder contains no further development of those claims.  
Accordingly, this matter is referred to the RO for 
appropriate action. 

At a December 2006 evaluation for physical therapy, the 
Veteran told the examiner that he wrenched his neck and hurt 
his shoulder in a helicopter accident during service in the 
Republic of Vietnam.  At a January 2007 surgical visit to a 
VA Orthopedic Clinic, the Veteran reported to the examiner 
that he has had pain in his right shoulder since 1967 when he 
was injured in a helicopter accident during active military 
service.  See also Transcript at 9-10 (describing the 
helicopter accident and his injuries).  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2006 rating decision, the RO denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD (claimed as anxiety and 
depression) and denied his claim to reopen a claim for 
service connection for arthritis in the left knee and left 
leg, to include as secondary to the Veteran's service-
connected residual scars, shrapnel wounds to the left leg.  
In September 2006, a date well within the one-year period 
during which a timely notice of disagreement may be filed, 
the Veteran submitted to the RO a VA Form 9. 38 U.S.C.A. 
§ 7105(b)(1) (West 2002) (notice of disagreement should be 
filed within one year after notice of an adverse decision).  
In it, the Veteran stated that he was filing a formal appeal.  
In discussing his dissatisfactions with the RO's actions, he 
noted that he was still awaiting a C&P examination for his 
knee.  He also explained that he had thought of suicide and 
was very depressed all the time.  

A written statement from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  38 C.F.R. § 20.201.  The Board finds that the 
September 2006 document is a valid notice of disagreement 
with respect to the claim for service connection for an 
acquired psychiatric disorder other than PTSD (claimed as 
anxiety and depression) and the claim to reopen a claim for 
service connection for arthritis in the left knee and left 
leg, to include as secondary to the Veteran's service-
connected residual scars, shrapnel wounds to the left leg.  

No statement of the case (SOC) has been issued with respect 
to those claims.  When an appellant files a timely notice of 
disagreement and there is no issuance of an SOC, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West 12 Vet. App. 238 
(1999).  Thus, the RO/AMC should issue the Veteran a 
statement of the case with respect to the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD (claimed as anxiety and depression) and the claim to 
reopen a claim for service connection for arthritis in the 
left knee and left leg, to include as secondary to the 
Veteran's service-connected residual scars, shrapnel wounds 
to the left leg.  In addition, the RO/AMC should inform the 
Veteran that a timely substantive appeal must be filed to 
perfect his appeal as to these issues.  

The claims folder does not contain all the relevant VA 
medical treatment records relating to the disabilities at 
issue in this appeal.  VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  At his 
March 2008 personal hearing, the Veteran testified 
(Transcript at 12) that eight years before, he had been 
treated at a VA medical facility in Nashville, Tennessee.  He 
also has indicated that he has lived several places 
(including New Orleans, Louisiana, and New York State) since 
his separation from service.  October 2002 New Clinic Patient 
Note; November 2006 PTSD Individual Note (Veteran has been 
rambling all over the country since Vietnam).  Finally, there 
are numerous references in the record to a Jackson, 
Tennessee, PTSD therapy group that the Veteran has attended 
since 2006, which is run by the VA Vet Center in Memphis, 
Tennessee.  March 2008 Statement of Patient Treatment; 
Transcript at 16; November 2006 PTSD Individual Note.  Yet, 
the claims folder contains no VA medical treatment records 
earlier than November 2003 and no VA records from anywhere 
other than the Nashville Campus of the Tennessee Valley 
Healthcare System.  

VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Therefore a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should 
ask the Veteran to identify all the VA facilities at which he 
has received treatment for the disabilities at issue on 
appeal.  The RO/AMC should then obtain the records from those 
identified VA facilities and associate them with the claims 
folder. 

The Veteran also testified (Transcript at 13) that he 
received medication for his complaints of back pain in 2003 
or 2004 from Dr. Jackson at Wayward Hospital.  No such 
treatment records are contained in the claims folder.  The 
RO/AMC should make arrangements to obtain the treatment 
records of Dr. Jackson and associate them with the claims 
folder.  

Compensation and pension (C&P) exams are necessary with 
respect to three issues on appeal.  VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  

With respect to the Veteran's claim for service connection 
for a back condition, the record contains evidence of the 
current disability of degenerative disc disease of the lumbar 
spine.  December 2007 MRI Lumbar Spine Report.  The Veteran 
has presented lay evidence that he was injured as a result of 
a helicopter crash during combat while in active service.  
Transcript at 9-10.  And he has implied from his testimony 
that the back pain has been chronic since service.  
Transcript at 10.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (the threshold for establishing the third element is 
low for there need only be evidence that "indicates" that 
there "may" be a nexus between the current disability and 
military service).  Since all three elements appear in the 
record, an examination for the purpose of determining the 
etiology of the Veteran's back condition is necessary.  The 
RO/AMC should schedule the Veteran for an appropriate 
examination.  The examiner should also be asked to provide an 
opinion as to whether the Veteran's current back condition is 
secondary to his service-connected disability of residual 
scars, shrapnel wound of the left leg.  See September 2006 VA 
Form 9 (the back is secondary to my leg wound because of the 
way I walk).  

With respect to the Veteran's PTSD claim, a C&P exam was 
conducted in January 2006.  At that time, the Veteran had 
refused all mental health treatment.  The C&P PTSD examiner 
interviewed the Veteran and determined that his psychiatric 
condition did not manifest in symptoms that met the criteria 
of the Diagnostic and Statistical Manual of Mental Disorders 
(Fourth ed.) (DSM-IV).  Accord November 2006 PTSD Individual 
Note (patient does not meet the criteria for PTSD and so will 
be referred to the mental health clinic for further follow-
up). 

But after the C&P exam, the Veteran began attending regular 
PTSD group therapy sessions and has received some individual 
mental health counseling.  Thus, there are mental health 
records that were not available at the time of the 
January 2006 C&P exam that may provide insight into the 
Veteran's mental health.  Moreover, two medical professionals 
have subsequently indicated that the Veteran has PTSD.  
March 2008 Statement of Patient Treatment; October 2006 
Mental Health Clinic Psychiatry Progress Note.  However, VA 
regulations require that for service connection, a diagnosis 
of PTSD must conform to the criteria set forth in the DSM-IV.  
38 C.F.R. §§ 3.304(f), 4.125(a).  And the two medical 
professionals indicating that the Veteran has PTSD have not 
provided the rationale for their diagnostic impressions.  As 
a result, the RO/AMC should schedule the Veteran for a C&P 
PTSD examination to determine whether the Veteran now has 
PTSD and if so, whether his PTSD is related to his military 
service.  

With respect to the Veteran's service connected disability of 
residual scars, shrapnel wound of the left leg, the service 
treatment records (STRs) are silent for treatment of a 
shrapnel wound in April 1967.  Indeed, the only STR involving 
the Veteran's left leg is a record that a wound was cleaned 
and dressed in August 1967 because he had fallen on some 
barbed wire the night before.  Thus, there are no initial 
treatment records to indicate the extent to which there was 
bone, muscle, tendon, ligament,  nerve, or skin damage.  At 
the first of the Veteran's three C&P Scars examinations (in 
January 2005, October 2005, and February 2007), in addition 
to making findings about the Veteran's scars, the examiner 
concluded that the Veteran's muscles were without atrophy, 
the Veteran's pulses were normal, and his gait was normal. 
But notwithstanding the Veteran's subjective complaints of 
pain, he declined to order an X-ray of the bone because he 
stated that the Veteran did not have any retained shrapnel 
material at that time.  January 2005 C&P Scars Examination.  

On appeal, the Veteran is asserting that the disability has 
gotten worse since his last C&P examination in February 2007.  
A decision on a claim for an increased rating must reflect 
the Veteran's current condition.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  
Where the Veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Thus, information that is more recent than February 2007 is 
necessary in order to decide the claim.  

Moreover, the Veteran is complaining that he has swelling in 
his left leg, pain when flexing his left ankle, pain when 
climbing stairs, difficulty in bending his knee and 
squatting, pain in the area of the scar on his shin, and pins 
and needles in his left foot because it frequently falls 
asleep.  Transcript at 2-9.  The Veteran has also filed two 
other claims for service connection, asserting that those 
disorders are secondary to this service-connected disability 
of residual scars, shrapnel wound of the left leg.  Thus, a 
comprehensive examination(s) is necessary to identify all 
residuals (including bone, muscle, tendon, ligament, nerve, 
and skin residuals) of the Veteran's service-connected 
shrapnel wound.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009).   

Finally, the VA regulations governing the criteria for rating 
scars have been amended during the adjudication of this 
appeal.  See 73 Fed. Reg. 54710 (October 23, 2008).  In 
readjudicating the Veteran's claim for an increased rating 
for residual scars, shrapnel wound of the left leg, the RO 
should apply the version of the regulations in effect at the 
time the claim was filed to the entire rating period.  As for 
the amended regulations, they should be applied only with 
respect to the disability on and after October 23, 2008, and 
for the period during which both regulations are applicable, 
the higher of the two ratings should be assigned to the 
Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
concerning the Veteran's disagreement with 
the denial of his claim for service 
connection for an acquired psychiatric 
disorder other than PTSD (claimed as 
anxiety and depression) and his request to 
reopen a claim for service connection for 
arthritis in the left knee and left leg, 
to include as secondary to the Veteran's 
service-connected residual scars, shrapnel 
wounds to the left leg.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
these issues.  

2. Ask the Veteran to identify all VA 
medical facilities where he was treated 
since his October 1967 separation from 
service for a back condition, PTSD, and 
residuals of his shrapnel wound.  Make 
arrangements to obtain the VA  treatment 
records (including the Nashville, 
Tennessee, records prior to November 2003 
and the Jackson, Tennessee, PTSD group 
records dated from 2006) 
and associate them with the claims folder.  

3.  Make arrangements to obtain the 
treatment records for the Veteran's back 
condition from Dr. Jackson at Wayward 
Hospital.  

4.  After the additional evidence has been 
associated with the claims folder, make 
arrangements to schedule the Veteran for 
appropriate examination(s) for the purpose 
of identifying the current condition of 
all residuals of his service-connected 
disability of residual scars, shrapnel 
wound of the left leg.  The claims folder, 
to include a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all current residuals of the 
Veteran's service-connected disability of 
residual scars, shrapnel wound of the left 
leg.  In responding, please explicitly 
address the extent to which there are 
bone, muscle, tendon, ligament,  nerve, 
skin, or other residuals, and discuss the 
clinical data supporting your 
determination.   

(b) For each residual, describe its 
current condition.  

5.  Make arrangements to schedule the 
Veteran for an appropriate examination for 
the purpose of obtaining an etiology 
medical opinion with respect to both 
direct and secondary service connection 
for the Veteran's back condition.  The 
claims folder, to include a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all current disabilities of 
the Veteran's thoracolumbar spine.  

(b)  For each diagnosed disability, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's thoracolumbar spine 
disability is related to his active 
military service? If yes, answer no 
further questions; if not, answer 
question (c), below;  

(c) If the Veteran's thoracolumbar spine 
disability is not related to active 
military service, is it at least as likely 
as not (that is, a probability of 
50 percent or greater) that the Veteran's 
service-connected disability of residual 
scars, shrapnel wound of the left leg 
caused his thoracolumbar spine disability?  
If yes, answer no further questions; if 
not, answer question (d), below;  

(d) If the Veteran's thoracolumbar spine 
disability is not related to active 
military service, and the service-
connected disability of residual scars, 
shrapnel wound of the left leg did not 
cause his thoracolumbar disability, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's service-connected disability 
of residual scars, shrapnel wound of the 
left leg makes his thoracolumbar spine 
disability worse than it otherwise would 
have been in the natural progress of that 
disease?  

(e) For each part, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

6.  Make arrangements to schedule the 
Veteran for a PTSD examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine whether the Veteran's 
psychiatric symptoms conform to the 
criteria for PTSD contained in the DSM-IV, 
and if so, whether any of the stressors 
supporting such a diagnosis are related to 
his active military service.  Any and all 
studies deemed necessary by the examiner 
should be completed.  The claims file must 
be made available to, and reviewed by, the 
examiner in conjunction with the 
examination report.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Do the Veteran's psychiatric symptoms 
support a diagnosis of PTSD that conforms 
to the criteria for PTSD contained in the 
DSM-IV? 

(b) If so, are any of the stressors that 
support a PTSD diagnosis related to his 
active military service?  

7.  Thereafter, readjudicate the claim.  
In readjudicating the claim for an 
increased rating for residual scars, 
shrapnel wounds of the left leg, apply the 
version of the regulations governing the 
evaluations of scars in effect at the time 
the Veteran's claim was filed, as well as 
the current, amended version, as 
appropriate.  If any sought benefit is 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


